Citation Nr: 0945515	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-29 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as a result of exposure to ionizing radiation. 

2.  Entitlement to a compensable initial rating for atrophy 
of the right testicle. 

3.  Entitlement to an increased rating for arthralgia of the 
left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on periods of active duty from January 
1945 to 
August 1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri, (hereinafter RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for 
arthralgia of the left ankle will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The veteran appeared to, among other issues, raise the issue 
of entitlement to an earlier effective date for the grant of 
service connection for diabetes in an August 2004 statement.  
The RO should contact the veteran to determine if he wishes 
to pursue such a claim and to specifically identify any other 
claims for VA benefits he wishes to pursue.  


FINDINGS OF FACT

1.  It has been concluded by the Defense Threat Reduction 
Agency (DTRA) that the veteran was exposed to minimal (less 
than 0.01 rem external dose and .04 rem skin dose) levels of 
radiation during service in the proximity of Hiroshima and 
Nagasaki. 

2.  It was the opinion of the Chief Public Health and 
Environmental Hazards Officer of the VA that it was unlikely 
that the veteran's skin cancers are attributable to exposure 
to ionizing radiation during service; there is otherwise no 
competent evidence of record showing a relationship between a 
present skin cancer and exposure to ionizing or microwave 
radiation during service or any other in-service event, 
pathology or symptomatology.

3.  Service connected disability is limited to atrophy of 
one, and not both, testicles.  


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by military 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).

2.  The criteria for entitlement to a compensable initial 
rating for atrophy of the right testicle are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Code (DC) 7523 (2008).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
February 2003, the RO advised the claimant of the information 
necessary to substantiate claims for service connection.  He 
was also informed of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, he 
was provided with information regarding ratings and effective 
dates by letters dated in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  

While the Veteran was not provided with a notification 
letter, to include the pertinent rating criteria, informing 
him of all the information needed to support a claim for a 
higher rating for his atrophy of the right testicle, the 
Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the rating and effective date assigned by a 
RO for an award of benefits.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  In this regard, once the May 
2005 rating decision was made awarding service connection and 
an effective date and rating for atrophy of the right 
testicle, section 5103(a) notice has served its purpose, as 
the claim had already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  As such, the Board finds 
that the duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, reports from the 
DTRA and the Chief Public Health and Environmental Hazards 
Officer, and the veteran's own statements and evidence he 
presented.  The veteran has also been provided VA 
examinations in June 2006 that contain a discussion of the 
pertinent clinical history involving the veteran's skin 
cancer with an opinion as to the whether skin cancer is the 
result of service and that contain sufficient clinical 
findings to determine the proper rating to be assigned for 
the service connected atrophy of the right testicle.  As 
such, the reports from these examinations are adequate to 
equitably adjudicate the veteran's claims.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  While additional evidence was received in 
September 2006 and 2007 that has not been reviewed by the RO, 
this evidence is duplicative of evidence previously of record 
that has been reviewed by the RO to the extent that it only 
provided further documentation that the veteran has suffered 
from skin cancer.  To the extent not duplicative, the 
evidence received in September 2006 discussing the likelihood 
of the recurrence of melanoma is not pertinent to the 
adjudication below, as the Board will not deny the veteran's 
claim based on the lack of a current disability due to skin 
cancer.  In short therefore, and bearing in mind the 
veteran's advancing age and desire to advance the case on the 
docket, no additional appellate processing is indicated and 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


A.  Service Connection for Skin Cancer

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including cancer, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The post-service evidence reflects treatment for skin cancer, 
to include basal cell carcinoma of the upper lip in December 
1994 and a melanoma of the forehead in September 1996.  While 
the veteran asserts that he is not claiming entitlement to 
service connection for skin cancer as a result of exposure to 
ionizing radiation  therein but instead was the result of 
exposure to the sun during service, regulations do specify 21 
types of cancer that warrant presumptive service connection 
if they become manifest in a "radiation-exposed veteran" 
within specified periods of time.  38 C.F.R. § 3.309(d)(2).  
None of the skin cancers that the veteran suffered from is 
listed thereunder.  

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations.  38 C.F.R. § 3.311(b)(2)(xxiv).  Notwithstanding 
the foregoing, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service department records document the veteran's presence in 
the vicinity of Hiroshima and Nagasaki Japan on several 
occasions while serving with the American occupation forces 
between November 1945 and June 1946.  This information was 
provided to the DTRA, who concluded that the veteran was 
exposed to minimal (less than 0.01 rem external dose and .04 
rem skin dose) levels of radiation during service in the 
proximity of Hiroshima and Nagasaki.  This evidence 
summarized above was reviewed by the Chief Public Health and 
Environmental Hazards Officer of the VA, who concluded in 
April 2004 that, even assuming the minimal exposure to 
ionizing radiation discussed in the report from the DTRA,  it 
was unlikely that any of the veteran's skin cancers could be 
attributed to exposure to ionizing radiation during service.  
In April 2004, the Director of the VA Compensation and 
Pension Service endorsed the opinion and concluded that there 
was no reasonable possibility that the claimed skin cancers 
were the result of exposure to ionizing radiation in service.

The service treatment records in this case do not reflect any 
skin cancer.  The post service evidence, in addition to 
documenting treatment for skin cancer as set forth above, 
includes private medical records showing lentigo of the 
forehead in May 1984, eczema in the right anticubital area 
and actinic keratosis of the nose in April 1985, and a return 
of the lesion to the right forehead and actinic keratosis of 
the nose in June 1985.  

In June 2006, the veteran was afforded a VA skin examination.  
The VA physician who reviewed the pertinent history and 
examined the veteran noted the presence of scarring in the 
right forehead.  With respect to the claim of the veteran 
that his skin cancer was the result of in-service sun 
exposure, the examiner concluded that it was not possible to 
determine, without resorting to mere speculation, the amount 
of sun exposure the veteran experienced while on active duty.  

Review of the remaining evidence reveals no competent 
evidence linking skin cancer to service, to include exposure 
to the sun therein.  As for the Veteran's assertions that he 
has a skin disorder due to in-service sun exposure, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  Espiritu; cf. 
Jandreau.  The Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau; Barr v. Nicholson, 21 
Vet. App. 303 2007) (lay testimony is competent to establish 
the presence of observable symptomatology).  The Board finds, 
however, that the Veteran's lay statements in the present 
case are outweighed by the evidence contained in the service 
treatment records and the lack of any other competent medical 
evidence to support a conclusion that the veteran has a skin 
cancer as a result of service, to include exposure to the sun 
therein.  As such, the claim for service connection for skin 
cancer must be denied.  Hickson, supra.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for skin cancer, the doctrine is not for 
application.  Gilbert, supra.  
 
B.  Increased Rating for Atrophy of the Right Testicle.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for a compensable 
initial rating for atrophy of the right testicle is based on 
the assignment of the initial rating for this condition 
following the initial award of service connection for by 
rating action in May 2005.  The United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson v. 
West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet 
App 505 (2007); Francisco, 7 Vet. App. at 58.  

The Board noted that a compensable rating under DC 7523 
requires complete atrophy of both testes.  In this case, 
service connection is in effect only for atrophy of the right 
testicle, and it is not otherwise shown or contended that the 
service connected disability includes atrophy of the left 
testicle.  The Board is bound by the criteria set forth 
above, and a review of the other potentially applicable laws 
and regulations does not reveal a provision under which 
increased compensation may be assigned.  38 U.S.C.A. § 
7104(c).    
 
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that currently assigned is provided for certain 
manifestations of the veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation that would warrant 
compensation.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  
 
ORDER

Entitlement to service connection for skin cancer is denied. 

Entitlement to a compensable initial rating for atrophy of 
the right testicle is denied. 


REMAND

Statements received from the Veteran in August 2004 and 
January 2005 reflect disagreement with the rating continued 
for arthralgia of the left ankle by a May 2004 rating 
decision.  As such, the Board is obligated to remand the 
claim for an increased rating for arthralgia of the left 
ankle for the completion of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
case is REMANDED for the following action:

The RO should issue a statement of the 
case and notification of the appellate 
rights with respect to his claim for an 
increased rating for arthralgia of the 
left ankle.  38 C.F.R. § 19.26 (2008).  
The Veteran is reminded that to vest 
the Board with jurisdiction over this 
issue a timely substantive appeal must 
be filed.  38 C.F.R. § 20.202 (2008).  
If the Veteran perfects the appeal as 
to this issue, the case must be 
returned to the Board for appellate 
review.   
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


